DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the nonstatutory obvious-type double patenting rejections applicant argues (see pages 7-8 of applicant's remarks filed Dec 31, 2020) the independent claims and the independent claims of the co-pending application each include features distinct from each other. Applicant’s remarks have been fully considered and are persuasive, accordingly the double patenting rejections are withdrawn.
Regarding the prior are rejections of independent claim 1 applicant argues (see pages 8-9 of applicant's remarks) the prior art does not disclose the features as claimed. Applicant’s remarks have been fully considered and are persuasive, accordingly the prior art rejection is withdrawn.
Allowable Subject Matter
Claims 1 - 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Joy (U.S. Patent Application Publication 2018/0081854), Grochowski et al. (U.S. Patent Application Publication 2016/0275043), Wolrich et al. (U.S. Patent Application Publication 2016/0094340), Tan et al. (U.S. Patent Application Publication 2011/0138259), Thakur et al. (U.S. Patent Application Publication 2014/0180457) generally teaches a multi-core processor capable of handling a stream of audio, the prior art does not teach alone or in combination, nor would it be obvious, for a multi-core audio processor to utilize an audio 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653